Name: Council Directive 84/167/EEC of 28 February 1984 amending Directive 75/273/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Italy)
 Type: Directive
 Subject Matter: agricultural policy;  economic policy; NA;  Europe;  regions of EU Member States
 Date Published: 1984-03-26

 Avis juridique important|31984L0167Council Directive 84/167/EEC of 28 February 1984 amending Directive 75/273/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Italy) Official Journal L 082 , 26/03/1984 P. 0001 - 0064COUNCIL DIRECTIVE of 28 February 1984 amending Directive 75/273/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Italy) (84/167/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Directive 82/786/EEC (2), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Parliament (4), Whereas Directive 75/273/EEC (5) indicates which areas in Italy are included in the Community list of less-favoured areas pursuant to Article 3 (3), (4) and (5) of Directive 75/268/EEC; Whereas the Italian Government has requested, in accordance with Article 2 (1) of Directive 75/268/EEC, that the Community list of areas set out in the Annex to Directive 75/273/EEC be amended in accordance with the Annex to this Directive; Whereas the transfer of certain areas already mentioned on the list concerning areas within the meaning of Article 3 (4) and (5) of Directive 75/268/EEC to the list of areas within the meaning of Article 3 (3) of the said Directive is in line with the indices and figures set out in Directive 75/273/EEC for the determination of hill and mountain areas; Whereas the areas to be listed for the first time meet the criteria and figures used under Directive 75/273/EEC for determining areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC; Whereas the total surface area of the areas qualifying under Article 3 (5) of Directive 75/268/EEC does not exceed 2,5 % of the total surface area of Italy, HAS ADOPTED THIS DIRECTIVE: Article 1 The list of less-favoured areas in Italy which appears in the Annex to Directive 75/273/EEC is hereby amended in accordance with the Annex to this Directive. (1) OJ No L 128, 19.5.1975, p. 1. (2) OJ No L 327, 24.11.1982, p. 19. (3) OJ No C 224, 22.8.1983, p. 1. (4) OJ No C 307, 14.11.1983. p. 102. (5) OJ No L 128, 19.5.1975, p. 72. Article 2 This Directive is addressed to the Italian Republic. Done at Brussels, 28 February 1984. For the Council The President M. ROCARD ANNEX >PIC FILE= "T0036161"> ZONE SVANTAGGIATE AI SENSI DELL'ARTICOLO 3, PARAGRAFO 3, DELLA DIRETTIVA 75/268/CEE PARTE I Comuni giÃ parzialmente delimitati ai sensi della direttiva 75/273/CEE, da cancellare in quanto soggetti a nuova delimitazione REGIONE : PIEMONTE PROVINCIA DI ALESSANDRIA >PIC FILE= "T0036162"> REGIONE : PIEMONTE PROVINCIA DI CUNEO >PIC FILE= "T0036163"> REGIONE : PIEMONTE PROVINCIA DI CUNEO (segue) >PIC FILE= "T0036164"> REGIONE : PIEMONTE PROVINCIA DI NOVARA >PIC FILE= "T0036165"> REGIONE : PIEMONTE PROVINCIA DI TORINO >PIC FILE= "T0036166"> REGIONE : PIEMONTE PROVINCIA DI VERCELLI >PIC FILE= "T0036167"> REGIONE : LOMBARDIA PROVINCIA DI BERGAMO >PIC FILE= "T0036168"> REGIONE : LOMBARDIA PROVINCIA DI BRESCIA >PIC FILE= "T0036169"> REGIONE : LOMBARDIA PROVINCIA DI COMO >PIC FILE= "T0036170"> REGIONE : LOMBARDIA PROVINCIA DI PAVIA >PIC FILE= "T0036171"> REGIONE : LOMBARDIA PROVINCIA DI VARESE >PIC FILE= "T0036172"> REGIONE : VENETO PROVINCIA DI TREVISO >PIC FILE= "T0036173"> REGIONE : VENETO PROVINCIA DI VICENZA >PIC FILE= "T0036174"> REGIONE : LAZIO PROVINCIA DI FROSINONE >PIC FILE= "T0036175"> REGIONE : LAZIO PROVINCIA DI RIETI >PIC FILE= "T0036176"> REGIONE : LAZIO PROVINCIA DI ROMA >PIC FILE= "T0036177"> REGIONE : ABRUZZO PROVINCIA DELL'AQUILA >PIC FILE= "T0036178"> REGIONE : CAMPANIA PROVINCIA DI SALERNO >PIC FILE= "T0036179"> REGIONE : CAMPANIA PROVINCIA DI AVELLINO >PIC FILE= "T0036180"> REGIONE : PUGLIA PROVINCIA DI FOGGIA >PIC FILE= "T0036181"> REGIONE : CALABRIA PROVINCIA DI CATANZARO >PIC FILE= "T0036182"> REGIONE : CALABRIA PROVINCIA DI COSENZA >PIC FILE= "T0036183"> REGIONE : CALABRIA PROVINCIA DI REGGIO DI CALABRIA >PIC FILE= "T0036184"> REGIONE : CALABRIA PROVINCIA DI REGGIO DI CALABRIA (segue) >PIC FILE= "T0036185"> REGIONE : SICILIA PROVINCIA DI AGRIGENTO >PIC FILE= "T0036186"> REGIONE : SICILIA PROVINCIA DI CALTANISSETTA >PIC FILE= "T0036187"> REGIONE : SICILIA PROVINCIA DI ENNA >PIC FILE= "T0036188"> REGIONE : SICILIA PROVINCIA DI MESSINA >PIC FILE= "T0036189"> REGIONE : SICILIA PROVINCIA DI PALERMO >PIC FILE= "T0036190"> PARTE II Comuni delimitati ai sensi della presente direttiva REGIONE : PIEMONTE PROVINCIA DI ALESSANDRIA Comuni totalmente delimitati >PIC FILE= "T0036191"> REGIONE : PIEMONTE PROVINCIA DI ASTI Comuni totalmente delimitati >PIC FILE= "T0036192"> REGIONE : PIEMONTE PROVINCIA DI CUNEO 1. Comuni totalmente delimitati >PIC FILE= "T0036193"> REGIONE : PIEMONTE PROVINCIA DI CUNEO (segue) 1. Comuni totalmente delimitati >PIC FILE= "T0036194"> REGIONE : PIEMONTE PROVINCIA DI CUNEO 2. Comuni parzialmente delimitati >PIC FILE= "T0036195"> REGIONE : PIEMONTE PROVINCIA DI NOVARA Comuni totalmente delimitati >PIC FILE= "T0036196"> REGIONE : PIEMONTE PROVINCIA DI TORINO Comuni totalmente delimitati >PIC FILE= "T0036197"> REGIONE : PIEMONTE PROVINCIA DI VERCELLI Comuni totalmente delimitati >PIC FILE= "T0036198"> REGIONE : LOMBARDIA PROVINCIA DI BERGAMO 1. Comuni totalmente delimitati >PIC FILE= "T0036199"> REGIONE : LOMBARDIA PROVINCIA DI BERGAMO 2. Comuni parzialmente delimitati >PIC FILE= "T0036200"> REGIONE : LOMBARDIA PROVINCIA DI BRESCIA Comuni parzialmente delimitati >PIC FILE= "T0036201"> REGIONE : LOMBARDIA PROVINCIA DI COMO 1. Comuni totalmente delimitati >PIC FILE= "T0036202"> REGIONE : LOMBARDIA PROVINCIA DI COMO 2. Comuni parzialmente delimitati >PIC FILE= "T0036203"> REGIONE : LOMBARDIA PROVINCIA DI PAVIA Comuni totalmente delimitati >PIC FILE= "T0036204"> REGIONE : LOMBARDIA PROVINCIA DI VARESE 1. Comuni totalmente delimitati >PIC FILE= "T0036205"> REGIONE : LOMBARDIA PROVINCIA DI VARESE 2. Comuni parzialmente delimitati >PIC FILE= "T0036206"> REGIONE : VENETO PROVINCIA DI TREVISO 1. Comuni totalmente delimitati >PIC FILE= "T0036207"> REGIONE : VENETO PROVINCIA DI TREVISO 2. Comuni parzialmente delimitati >PIC FILE= "T0036208"> REGIONE : VENETO PROVINCIA DI VICENZA 1. Comuni totalmente delimitati >PIC FILE= "T0036209"> REGIONE : VENETO PROVINCIA DI VICENZA 2. Comuni parzialmente delimitati >PIC FILE= "T0036210"> REGIONE : LAZIO PROVINCIA DI FROSINONE Comuni totalmente delimitati >PIC FILE= "T0036211"> REGIONE : LAZIO PROVINCIA DI RIETI Comuni totalmente delimitati >PIC FILE= "T0036212"> REGIONE : LAZIO PROVINCIA DI ROMA Comuni totalmente delimitati >PIC FILE= "T0036213"> REGIONE : ABRUZZO PROVINCIA DELL'AQUILA Comuni totalmente delimitati >PIC FILE= "T0036214"> REGIONE : ABRUZZO PROVINCIA DI PESCARA 1. Comuni totalmente delimitati >PIC FILE= "T0036215"> REGIONE : ABRUZZO PROVINCIA DI PESCARA 2. Comuni parzialmente delimitati >PIC FILE= "T0036216"> REGIONE : CAMPANIA PROVINCIA DI AVELLINO Comuni totalmente delimitati >PIC FILE= "T0036217"> REGIONE : CAMPANIA PROVINCIA DI BENEVENTO Comuni totalmente delimitati >PIC FILE= "T0036218"> REGIONE : CAMPANIA PROVINCIA DI SALERNO 1. Comuni totalmente delimitati >PIC FILE= "T0036219"> REGIONE : CAMPANIA PROVINCIA DI SALERNO (segue) 1. Comuni totalmente delimitati >PIC FILE= "T0036220"> REGIONE : CAMPANIA PROVINCIA DI SALERNO 2. Comuni parzialmente delimitati >PIC FILE= "T0036221"> REGIONE : PUGLIA PROVINCIA DI FOGGIA 1. Comuni totalmente delimitati >PIC FILE= "T0036222"> REGIONE : PUGLIA PROVINCIA DI FOGGIA 2. Comuni parzialmente delimitati >PIC FILE= "T0036223"> REGIONE : CALABRIA PROVINCIA DI CATANZARO Comuni totalmente delimitati >PIC FILE= "T0036224"> REGIONE : CALABRIA PROVINCIA DI COSENZA Comuni totalmente delimitati >PIC FILE= "T0036225"> REGIONE : CALABRIA PROVINCIA DI REGGIO DI CALABRIA Comuni totalmente delimitati >PIC FILE= "T0036226"> REGIONE : SICILIA PROVINCIA DI AGRIGENTO Comuni totalmente delimitati >PIC FILE= "T0036227"> REGIONE : SICILIA PROVINCIA DI CALTANISSETTA Comuni totalmente delimitati >PIC FILE= "T0036228"> REGIONE : SICILIA PROVINCIA DI ENNA Comuni totalmente delimitati >PIC FILE= "T0036229"> REGIONE : SICILIA PROVINCIA DI MESSINA Comuni totalmente delimitati >PIC FILE= "T0036230"> REGIONE : SICILIA PROVINCIA DI PALERMO Comuni totalmente delimitati >PIC FILE= "T0036231"> REGIONE : SARDEGNA PROVINCIA DI SASSARI Comuni parzialmente delimitati >PIC FILE= "T0036232"> ZONE SVANTAGGIATE AI SENSI DELL'ARTICOLO 3, PARAGRAFO 4, DELLA DIRETTIVA 75/268/CEE PARTE I Comuni giÃ parzialmente delimitati ai sensi della direttiva 75/273/CEE, da cancellare in quanto soggetti a nuova delimitazione ZONA 1 REGIONE : SARDEGNA PROVINCIA DI SASSARI >PIC FILE= "T0036223"> ZONA 2 REGIONE : SARDEGNA PROVINCIA DI NUORO >PIC FILE= "T0036234"> ZONA 3 REGIONE : SARDEGNA PROVINCIA DI NUORO >PIC FILE= "T0036235"> ZONA 4 REGIONE : SARDEGNA PROVINCIA DI ORISTANO >PIC FILE= "T0036236"> ZONA 5 REGIONE : SARDEGNA PROVINCIA DI CAGLIARI >PIC FILE= "T0036237"> ZONA 6 REGIONE : SARDEGNA PROVINCIA DI CAGLIARI >PIC FILE= "T0036238"> ZONA 8 REGIONE : SICILIA PROVINCIA DI ENNA >PIC FILE= "T0036239"> ZONA 9 REGIONE : SICILIA PROVINCIA DI CATANIA >PIC FILE= "T0036240"> ZONA 9 REGIONE : SICILIA PROVINCIA DI SIRACUSA >PIC FILE= "T0036241"> ZONA 10 REGIONE : CALABRIA PROVINCIA DI CATANZARO >PIC FILE= "T0036242"> ZONA 11 REGIONE : CALABRIA PROVINCIA DI COSENZA >PIC FILE= "T0036243"> ZONA 12 REGIONE : CALABRIA PROVINCIA DI COSENZA >PIC FILE= "T0036244"> ZONA 14 REGIONE : CAMPANIA PROVINCIA DI SALERNO >PIC FILE= "T0036245"> ZONA 15 REGIONE : CAMPANIA PROVINCIA DI SALERNO >PIC FILE= "T0036246"> ZONA 17 REGIONE : PUGLIA PROVINCIA DI BARI >PIC FILE= "T0036247"> ZONA 17 REGIONE : PUGLIA PROVINCIA DI TARANTO >PIC FILE= "T0036248"> ZONA 20 REGIONE : PUGLIA PROVINCIA DI FOGGIA >PIC FILE= "T0036249"> ZONA 21 REGIONE : LAZIO PROVINCIA DI FROSINONE >PIC FILE= "T0036250"> ZONA 21 REGIONE : LAZIO PROVINCIA DI LATINA >PIC FILE= "T0036251"> ZONA 23 REGIONE : LAZIO PROVINCIA DI VITERBO >PIC FILE= "T0036252"> ZONA 24 REGIONE : ABRUZZO PROVINCIA DI TERAMO >PIC FILE= "T0036253"> ZONA 25 REGIONE : UMBRIA PROVINCIA DI TERNI >PIC FILE= "T0036254"> ZONA 25 REGIONE : UMBRIA PROVINCIA DI PERUGIA >PIC FILE= "T0036255"> ZONA 26 REGIONE : UMBRIA PROVINCIA DI TERNI >PIC FILE= "T0036256"> ZONA 26 REGIONE : UMBRIA PROVINCIA DI PERUGIA >PIC FILE= "T0036257"> ZONA 28 REGIONE : UMBRIA PROVINCIA DI TERNI >PIC FILE= "T0036258"> ZONA 29 REGIONE : UMBRIA PROVINCIA DI PERUGIA >PIC FILE= "T0036259"> PARTE II Comuni delimitati ai sensi della presente direttiva ZONA 1 REGIONE : SARDEGNA PROVINCIA DI SASSARI >PIC FILE= "T0036260"> ZONA 2 REGIONE : SARDEGNA PROVINCIA DI SASSARI >PIC FILE= "T0036261"> ZONA 2 REGIONE : SARDEGNA PROVINCIA DI NUORO >PIC FILE= "T0036262"> ZONA 3 REGIONE : SARDEGNA PROVINCIA DI NUORO >PIC FILE= "T0036263"> ZONA 4 REGIONE : SARDEGNA PROVINCIA DI NUORO >PIC FILE= "T0036264"> ZONA 4 REGIONE : SARDEGNA PROVINCIA DI ORISTANO >PIC FILE= "T0036265"> ZONA 4 REGIONE : SARDEGNA PROVINCIA DI ORISTANO (segue) >PIC FILE= "T0036266"> ZONA 5 REGIONE : SARDEGNA PROVINCIA DI NUORO >PIC FILE= "T0036267"> ZONA 5 REGIONE : SARDEGNA PROVINCIA DI CAGLIARI >PIC FILE= "T0036268"> ZONA 5 REGIONE : SARDEGNA PROVINCIA DI CAGLIARI (segue) >PIC FILE= "T0036269"> ZONA 6 REGIONE : SARDEGNA PROVINCIA DI CAGLIARI >PIC FILE= "T0036270"> ZONA 8 REGIONE : SICILIA PROVINCIA DI PALERMO >PIC FILE= "T0036271"> ZONA 8 REGIONE : SICILIA PROVINCIA DI AGRIGENTO >PIC FILE= "T0036272"> ZONA 8 REGIONE : SICILIA PROVINCIA DI CALTANISSETTA >PIC FILE= "T0036273"> ZONA 8 REGIONE : SICILIA PROVINCIA DI CALTANISSETTA (segue) >PIC FILE= "T0036274"> ZONA 8 REGIONE : SICILIA PROVINCIA DI ENNA >PIC FILE= "T0036275"> ZONA 8 REGIONE : SICILIA PROVINCIA DI CATANIA >PIC FILE= "T0036276"> ZONA 8 A REGIONE : SICILIA PROVINCIA DI MESSINA >PIC FILE= "T0036277"> ZONA 9 REGIONE : SICILIA PROVINCIA DI CATANIA >PIC FILE= "T0036278"> ZONA 9 REGIONE : SICILIA PROVINCIA DI SIRACUSA >PIC FILE= "T0036279"> ZONA 10 REGIONE : CALABRIA PROVINCIA DI REGGIO DI CALABRIA >PIC FILE= "T0036280"> ZONA 10 REGIONE : CALABRIA PROVINCIA DI CATANZARO >PIC FILE= "T0036281"> ZONA 10 REGIONE : CALABRIA PROVINCIA DI CATANZARO (segue) >PIC FILE= "T0036282"> ZONA 10 A REGIONE : CALABRIA PROVINCIA DI REGGIO DI CALABRIA >PIC FILE= "T0036283"> ZONA 10 B REGIONE : CALABRIA PROVINCIA DI CATANZARO >PIC FILE= "T0036284"> ZONA 11 REGIONE : CALABRIA PROVINCIA DI CATANZARO >PIC FILE= "T0036285"> ZONA 11 REGIONE : CALABRIA PROVINCIA DI COSENZA >PIC FILE= "T0036286"> ZONA 12 REGIONE : CALABRIA PROVINCIA DI COSENZA >PIC FILE= "T0036287"> ZONA 16 REGIONE : CAMPANIA PROVINCIA DI SALERNO >PIC FILE= "T0036288"> ZONA 16 REGIONE : CAMPANIA PROVINCIA DI SALERNO (segue) >PIC FILE= "T0036289"> ZONA 17 REGIONE : PUGLIA PROVINCIA DI BARI >PIC FILE= "T0036290"> ZONA 17 REGIONE : PUGLIA PROVINCIA DI BRINDISI >PIC FILE= "T0036291"> ZONA 17 REGIONE : PUGLIA PROVINCIA DI TARANTO >PIC FILE= "T0036292"> ZONA 17 A REGIONE : PUGLIA PROVINCIA DI LECCE >PIC FILE= "T0036293"> ZONA 17 A REGIONE : PUGLIA PROVINCIA DI LECCE (segue) >PIC FILE= "T0036294"> ZONA 19 REGIONE : PUGLIA PROVINCIA DI FOGGIA >PIC FILE= "T0036295"> ZONA 19 A REGIONE : CAMPANIA PROVINCIA DI AVELLINO >PIC FILE= "T0036296"> ZONA 20 REGIONE : PUGLIA PROVINCIA DI FOGGIA >PIC FILE= "T0036297"> ZONA 20 A REGIONE : CAMPANIA PROVINCIA DI BENEVENTO >PIC FILE= "T0036298"> ZONA 21 REGIONE : CAMPANIA PROVINCIA DI CASERTA >PIC FILE= "T0036299"> ZONA 21 REGIONE : LAZIO PROVINCIA DI FROSINONE >PIC FILE= "T0036300"> ZONA 21 REGIONE : LAZIO PROVINCIA DI LATINA >PIC FILE= "T0036301"> ZONA 21 REGIONE : LAZIO PROVINCIA DI ROMA >PIC FILE= "T0036302"> ZONA 23 REGIONE : LAZIO PROVINCIA DI VITERBO >PIC FILE= "T0036303"> ZONA 24 REGIONE : ABRUZZO PROVINCIA DI TERAMO >PIC FILE= "T0036304"> ZONA 25 REGIONE : UMBRIA PROVINCIA DI TERNI >PIC FILE= "T0036305"> ZONA 25 REGIONE : UMBRIA PROVINCIA DI PERUGIA >PIC FILE= "T0036306"> ZONA 26 REGIONE : UMBRIA PROVINCIA DI TERNI >PIC FILE= "T0036307"> ZONA 26 REGIONE : UMBRIA PROVINCIA DI PERUGIA >PIC FILE= "T0036308"> ZONA 28 REGIONE : UMBRIA PROVINCIA DI TERNI >PIC FILE= "T0036309"> ZONA 28 REGIONE : TOSCANA PROVINCIA DI SIENA >PIC FILE= "T0036310"> ZONA 29 REGIONE : UMBRIA PROVINCIA DI PERUGIA >PIC FILE= "T0036311"> ZONA 36 REGIONE : LIGURIA PROVINCIA : SAVONA >PIC FILE= "T0036312"> ZONA 37 REGIONE : VENETO PROVINCIA : TREVISO >PIC FILE= "T0036313"> ZONA 38 REGIONE : VENETO PROVINCIA : BELLUNO >PIC FILE= "T0036314"> ZONE SVANTAGGIATE AI SENSI DELL'ARTICOLO 3, PARAGRAFO 5, DELLA DIRETTIVA 75/268/CEE Comuni delimitati ai sensi della presente direttiva ZONA A REGIONE : SICILIA PROVINCIA DI AGRIGENTO >PIC FILE= "T0036315"> ZONA D REGIONE : SICILIA PROVINCIA DI MESSINA >PIC FILE= "T0036316"> ZONA E REGIONE : CAMPANIA PROVINCIA DI SALERNO >PIC FILE= "T0036317"> ZONA L REGIONE : PUGLIA PROVINCIA : FOGGIA >PIC FILE= "T0036318"> ZONA M REGIONE : LAZIO PROVINCIA DI LATINA >PIC FILE= "T0036319">